Exhibit 10.1

AFTERMARKET TECHNOLOGY CORP.

2004 Stock Incentive Plan

 

Article 1. Establishment, Purpose, and Duration

 

Article 2. Definitions

 

Article 3. Administration

 

Article 4. Shares Subject to this Plan and Maximum Awards

 

Article 5. Eligibility and Participation

 

Article 6. Stock Options

 

Article 7. Stock Appreciation Rights

 

Article 8. Restricted Stock and Restricted Stock Units

 

Article 9. Performance Units/Performance Shares

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

 

Article 11. Performance Measures

 

Article 12. Nonemployee Director Awards

 

Article 13. Dividend Equivalents

 

Article 14. Beneficiary Designation

 

Article 15. Deferrals

 

Article 16. Rights of Participants

 

Article 17. Change of Control

 

Article 18. Amendment, Modification, Suspension, and Termination

 

Article 19. Withholding

 

Article 20. Successors

 

Article 21. General Provisions

 

 

--------------------------------------------------------------------------------


 


AFTERMARKET TECHNOLOGY CORP.
2004 STOCK INCENTIVE PLAN


ARTICLE 1.  ESTABLISHMENT, PURPOSE, AND DURATION

1.1          Establishment.  Aftermarket Technology Corp., a Delaware
corporation (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the 2004 Stock Incentive Plan (hereinafter
referred to as this “Plan”), as set forth in this document.

This Plan permits the grant of Cash-Based Awards, nonqualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Covered Employee Annual Incentive Awards, and Other
Stock-Based Awards.

This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3.

1.2          Purpose of this Plan.  The purpose of this Plan is to promote the
interests of the Company and its shareholders by strengthening the Company’s
ability to attract, motivate, and retain Employees and Directors of the Company
upon whose judgment, initiative, and efforts the financial success and growth of
the business of the Company largely depend, and to provide an additional
incentive for such individuals through stock ownership and other rights that
promote and recognize the financial success and growth of the Company and create
value for shareholders.

1.3          Duration of this Plan.  Unless sooner terminated as provided
herein, this Plan shall terminate ten years from the Effective Date.  After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions.


ARTICLE 2.  DEFINITIONS

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1          “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations of the Exchange Act.

2.2          “Annual Award Limit” or “Annual Award Limits” have the meaning set
forth in Section 3.3.

2.3          “Award” means, individually or collectively, a grant under this
Plan of Cash-Based Awards, Stock Options, SARs, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Covered Employee Annual
Incentive Awards, or Other Stock-Based Awards, in each case subject to the terms
of this Plan.

2.4          “Award Agreement” means either (a) a written agreement entered into
by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, or (b) a written statement
issued by the Company to a Participant describing the terms and provisions of
such Award.

2.5          “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

2.6          “Board” or “Board of Directors” means the Board of Directors of
the Company.

2.7          “Cash-Based Award” means an Award granted to a Participant as
described in Article 10.

 

1

--------------------------------------------------------------------------------


 

2.8          “Change of Control” means the first to occur of the following
events:

(a)       any sale or transfer or other conveyance, whether direct or indirect,
of all or substantially all of the assets of the Company, on a consolidated
basis, in one transaction or a series of related transactions, unless,
immediately after giving effect to such transaction, at least 85% of the total
voting power normally entitled to vote in the election of directors, managers or
trustees, as applicable, of the transferee is “beneficially owned” by persons
who, immediately prior to the transaction, beneficially owned 100% of the total
voting power normally entitled to vote in the election of directors of the
Company;

(b)       any Person or Group (as defined in Sections 13(d) and 14(d) of the
Exchange Act) other than an Excluded Person (as defined in that certain
Indenture dated as of August 2, 1994 by and among the Company, the Guarantors
named therein and American Bank National Association) is or becomes the
“beneficial owner,” directly or indirectly, of more than 35% of the total voting
power in the aggregate of all classes of capital stock of the Company then
outstanding normally entitled to vote in elections of directors, unless the
percentage so owned by an Excluded Person is greater;

(c)       during any period of 12 consecutive months, individuals who at the
beginning of such 12-month period constituted the Board (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office; or

(d)       a reorganization, merger or consolidation of the Company the
consummation of which results in the outstanding securities of the same class as
the shares covered by an outstanding Award being exchanged for or converted into
cash, property and/or a different kind of securities, unless, immediately after
giving effect to such transaction, at least 85% of the total voting power
normally entitled to vote in the election of directors, managers or trustees, as
applicable, of the entity surviving or resulting from such reorganization,
merger or consolidation is “beneficially owned” by persons who, immediately
prior to the transaction, beneficially owned 100% of the total voting power
normally entitled to vote in the election of directors of the Company.

2.9          “Code” means the U.S.  Internal Revenue Code of 1986, as amended
from time to time.

2.10        “Committee” means the compensation and human resources committee of
the Board, or any other committee designated by the Board to administer this
Plan.  The members of the Committee shall be appointed from time to time by and
shall serve at the discretion of the Board.

2.11        “Company” means Aftermarket Technology Corp., a Delaware
corporation, and any successor thereto as provided in Article 20.

2.12        “Consolidated Operating Earnings” means the consolidated earnings
before income taxes of the Company, computed in accordance with generally
accepted accounting principles, but shall exclude the effects of Extraordinary
Items.

2.13        “Covered Employee” means a Participant who is a “covered employee,”
as defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.

2.14        “Director” means any individual who is a member of the Board of
Directors of the Company.

2.15        “Effective Date” has the meaning set forth in Section 1.1.

2.16        “Employee” means any employee of the Company, its Affiliates, and/or
Subsidiaries.

2.17        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

2

--------------------------------------------------------------------------------


 

2.18        “Extraordinary Items” means (a) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (b) gains or losses on the disposition of a
business; (c) changes in tax or accounting regulations or laws; or (d) the
effect of a merger or acquisition, all of which must be identified in the
audited financial statements, including footnotes, or Management Discussion and
Analysis section of the Company’s annual report.

2.19        “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of a Share on the
Nasdaq National Market System or other established stock exchange (or exchanges)
or quotation system on the applicable date, the preceding trading days, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion.  If the Committee makes no such determination, then
FMV as of any date shall be the closing price for a Share reported for that date
by the Nasdaq National Market System or other established stock exchange (or
exchanges) or quotation system.  Such definition(s) of FMV shall be specified in
each Award Agreement and may differ depending on whether FMV is in reference to
the grant, exercise, vesting, settlement, or payout of an Award.  If, however,
the required accounting standards used to account for equity Awards granted to
Participants are substantially modified subsequent to the Effective Date of this
Plan such that fair value accounting for such Awards becomes required, the
Committee shall have the ability to determine an Award’s FMV based on the
relevant facts and circumstances.  If Shares are not traded on an established
stock exchange, FMV shall be determined by the Committee based on objective
criteria.

2.20        “Full Value Award” means an Award other than in the form of an
Option or SAR, and which is settled by the issuance of Shares.

2.21        “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Article 7.

2.22        “Grant Price” means the price established at the time of grant of a
SAR pursuant to Article 7, used to determine whether there is any payment due
upon exercise of the SAR.

2.23        “Insider” shall mean an individual who is, on the relevant date, an
officer, Director, or more than ten percent (10%) Beneficial Owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, as determined by the Board in accordance with Section 16 of
the Exchange Act.

2.24        “Net Income” means the consolidated net income before taxes for this
Plan Year, as reported in the Company’s annual report to shareholders or as
otherwise reported to shareholders.

2.25        “Nonemployee Director” has the same meaning set forth in Rule 16b-3
promulgated under the Exchange Act, or any successor definition adopted by the
United States Securities and Exchange Commission.

2.26        “Nonemployee Director Award” means any Option, SAR, or Full Value
Award granted, whether singly, in combination, or in tandem, to a Participant
who is a Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

2.27        “Operating Cash Flow” means cash flow from operating activities as
defined in SFAS Number 95, Statement of Cash Flows.

2.28        “Option” means a nonqualified Stock Option, as described in Article
6.

2.29        “Option Price” means the price at which a Share may be purchased by
a Participant pursuant to an Option.

2.30        “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms of this Plan, granted pursuant to
Article 10.

2.31        “Participant” means any eligible person as set forth in Article 5 to
whom an Award is granted.

2.32        “Performance-Based Compensation” means compensation under an Award
that satisfies the requirements of Section 162(m) of the Code for deductibility
of remuneration paid to Covered Employees.

 

3

--------------------------------------------------------------------------------


 

2.33        “Performance Measures” means measures as described in Article 11 on
which the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

2.34        “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

2.35        “Performance Share” means an Award granted to a Participant, as
described in Article 9.

2.36        “Performance Unit” means an Award granted to a Participant, as
described in Article 9.

2.37        “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

2.38        “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.

2.39        “Plan” means the Aftermarket Technology Corp.  2004 Stock Incentive
Plan.

2.40        “Plan Year” means the calendar year.

2.41        “Restricted Stock” means an Award granted to a Participant pursuant
to Article 8.

2.42        “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 8, except no Shares are actually awarded to the Participant
on the date of grant.

2.43        “Share” means a share of common stock of the Company, $.01 par value
per share.

2.44        “Stock Appreciation Right” or “SAR” means an Award, designated as a
SAR, pursuant to the terms of Article 7.

2.45        “Subsidiary” means any corporation or other entity, whether domestic
or foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

2.46        “Tandem SAR” means a SAR that is granted in connection with a
related Option pursuant to Article 7, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

2.47        “Third Party Service Provider” means any consultant, agent, advisor,
or independent contractor who renders services to the Company, a Subsidiary, or
an Affiliate that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction, and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities.


ARTICLE 3.  ADMINISTRATION

3.1          General.  The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan.  The
Committee may employ attorneys, consultants, accountants, agents, and other
persons, any of whom may be an Employee, and the Committee, the Company, and its
officers and Directors shall be entitled to rely upon the advice, opinions, or
valuations of any such persons.  All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested persons.

 

4

--------------------------------------------------------------------------------


 

3.2          Authority of the Committee.  The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of this Plan
and any Award Agreement or other agreement or document ancillary to or in
connection with this Plan, to determine eligibility for Awards and to adopt such
rules, regulations, forms, instruments, and guidelines for administering this
Plan as the Committee may deem necessary or proper; provided, however, that the
Board, in its sole discretion, may exercise any authority of the Committee under
this Plan, except in regard to Awards that are intended to qualify as
Performance-Based Compensation, in lieu of the Committee’s exercise thereof. 
Such authority shall include, but not be limited to, selecting Award recipients,
establishing all Award terms and conditions, including the terms and conditions
set forth in Award Agreements, and, subject to Article 18, adopting
modifications and amendments to this Plan or any Award Agreement, including
without limitation, any that are necessary to comply with the laws of the
countries and other jurisdictions in which the Company, its Affiliates, and/or
its Subsidiaries operate.

3.3          Delegation.  The Committee may delegate to one or more of its
members or to one or more officers of the Company, and/or its Subsidiaries and
Affiliates or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any person to whom it has
delegated duties or powers as aforesaid may employ one or more persons to render
advice with respect to any responsibility the Committee or such person may have
under this Plan.  The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Committee: (a) designate Employees to be recipients of Awards; (b)
designate Third Party Service Providers to be recipients of Awards; and (c)
determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee that is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.


ARTICLE 4.  SHARES SUBJECT TO THIS PLAN AND MAXIMUM AWARDS

4.1          Number of Shares Available for Awards.

(a)       Subject to adjustment as provided in Section 4.4, the maximum number
of Shares available for issuance to Participants under this Plan (the “Share
Authorization”) shall be one million (1,000,000).

(b)       Of the Shares reserved for issuance under Section 4.1(a), no more than
seven hundred fifty thousand (750,000) of the reserved Shares may be issued
pursuant to Full Value Awards.

(c)       Subject to the limit set forth in Section 4.1(a) on the number of
Shares that may be issued in the aggregate under this Plan, the maximum number
of shares that may be issued to Nonemployee Directors shall be five hundred
thousand (500,000) Shares, and no Nonemployee Director may receive more than
fifty thousand (50,000) Shares in any Plan Year.

4.2          Share Usage.  Shares covered by an Award shall only be counted as
used to the extent they are actually issued.  Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan.  Moreover,
if the Option Price of any Option granted under this Plan or the tax withholding
requirements with respect to any Award granted under this Plan are satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if a SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under this Plan.  The maximum
number of Shares available for issuance under this Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as additional Restricted Stock, Restricted Stock
Units, Performance Shares, or Stock-Based Awards.  The Shares available for
issuance under this Plan may be authorized and unissued Shares or treasury
Shares.

 

5

--------------------------------------------------------------------------------


 

4.3          Annual Award Limits.  Unless and until the Committee determines
that an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:

(a)       Options: The maximum aggregate number of Shares subject to Options
granted in any one Plan Year to any one Participant shall be three hundred
thousand (300,000).

(b)       SARs: The maximum number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be three
hundred thousand (300,000).

(c)       Restricted Stock or Restricted Stock Units: The maximum aggregate
grant with respect to Awards of Restricted Stock or Restricted Stock Units in
any one Plan Year to any one Participant shall be one hundred fifty thousand
(150,000).

(d)       Performance Units or Performance Shares: The maximum aggregate Award
of Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be one hundred fifty thousand (150,000) Shares, or equal to
the value of one hundred fifty thousand (150,000) Shares determined as of the
date of vesting or payout, as applicable.

(e)       Cash-Based Awards: The maximum aggregate amount awarded or credited
with respect to Cash-Based Awards to any one Participant in any one Plan Year
may not exceed the value of three million dollars ($3,000,000) or three hundred
thousand (300,000) Shares determined as of the date of vesting or payout, as
applicable.

(f)        Other Stock-Based Awards:  The maximum aggregate grant with respect
to other Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any
one Participant shall be one hundred fifty thousand (150,000).

4.4          Adjustments in Authorized Shares.  In the event of any corporate
event or transaction (including, but not limited to, a change in the shares of
the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, combination of Shares, exchange of Shares,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Committee, in its sole discretion,
in order to prevent dilution or enlargement of Participants’ rights under this
Plan, shall substitute or adjust, as applicable, the number and kind of Shares
that may be issued under this Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards.

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods.  The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

Subject to the provisions of Article 18, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.


ARTICLE 5.  ELIGIBILITY AND PARTICIPATION

5.1          Eligibility.  Individuals eligible to participate in this Plan
include all Employees and Directors.  Third Party Service Providers are also
eligible to participate in this Plan.

 

6

--------------------------------------------------------------------------------


 

5.2          Actual Participation.  Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those to
whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each Award.


ARTICLE 6.  STOCK OPTIONS

6.1          Grant of Options.  Subject to the terms and provisions of this
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion; provided that incentive stock options (i.e.,
options intended to meet the requirements of Code Section 422 or any successor
provision) may not be granted under this Plan.

6.2          Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan.

6.3          Option Price.  The Option Price for each grant of an Option under
this Plan shall be as determined by the Committee and shall be specified in the
Award Agreement; provided, however, the Option Price must be at least equal to
one hundred percent (100%) of the FMV of the Shares on the date of grant except
in the case of an Option that is granted in connection with a merger, stock
exchange, or other acquisition as a substitute or replacement award for options
held by optionees of the acquired entity, in which case the Option Price may be
less than 100% of FMV of the Shares on the date of grant.

6.4          Duration of Options.  Each Option granted to a Participant shall
expire at such time as the Committee shall determine at the time of grant;
provided, however, no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant.  Notwithstanding the foregoing, for Options
granted to Participants outside the United States, the Committee has the
authority to grant Options that have a term greater than ten (10) years.

6.5          Exercise of Options.  Options granted under this Article 6 shall be
exercisable at such times and be subject to such restric­tions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

6.6          Payment.  Options granted under this Article 6 shall be exercised
by the delivery of a notice of exercise to the Company or an agent designated by
the Company in a form specified or accepted by the Committee, or by complying
with any alternative procedures which may be authorized by the Committee,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price.  The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) if the Committee so determines, by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the Option Price (provided that
except as otherwise determined by the Committee, the Shares that are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option Price or have been purchased on the open
market); (c) if the Committee so determines, by a combination of (a) and (b); or
(d) any other method approved or accepted by the Committee in its sole
discretion, including, without limitation, if the Committee so determines, a
cashless (broker-assisted) exercise.  If the Committee makes no determination
regarding payment of the Option Price, it will be payable only in cash or its
equivalent.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

7

--------------------------------------------------------------------------------


 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

6.7          Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

6.8          Termination of Employment.  Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or
provision of services to the Company, its Affiliates, its Subsidiaries, as the
case may be.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination. 
If nothing is provided in the Award Agreement, then all Options that are
unvested at the time of termination of the Participant’s employment or provision
of services will terminate as of such time and all Options that are then vested
will expire thirty (30) days thereafter.

6.9          Transferability of Options.  Except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee, no
Option granted under this Article 6 may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability.  Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise at any time
by the Committee, or unless the Board or Committee decides to permit further
transferability, all Options granted to a Participant under this Article 6 shall
be exercisable during his or her lifetime only by such Participant.  With
respect to those Options, if any, that are permitted to be transferred to
another person, references in this Plan to exercise or payment of the Option
Price by the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee.

6.10.       Substituting SARs.  In the event the Company no longer uses APB
Opinion 25 to account for equity compensation and is required to or elects to
expense the cost of Options pursuant to FAS 123 (or a successor standard), the
Committee shall have the ability to substitute, without receiving Participant
permission, SARs paid only in Stock (or SARs paid in Stock or cash if provided
for in the Award Agreement) for outstanding Options; provided, the terms of the
substituted Stock SARs are the same as the terms for the Options and the
difference between the Fair Market Value of the underlying Shares and the Grant
Price of the SARs is equivalent to the difference between the Fair Market Value
of the underlying Shares and the Option Price of the Options.  If, in the
opinion of the Company’s auditors, this provision creates adverse accounting
consequences for the Company, it shall be considered null and void.


ARTICLE 7.  STOCK APPRECIATION RIGHTS

7.1          Grant of SARs.  Subject to the terms and conditions of this Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee.  The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SARs.

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price must be at least equal to one hundred percent (100%) of the FMV of
the Shares on the date of grant.  The Grant Price of Tandem SARs shall be equal
to the Option Price of the related Option.

 

8

--------------------------------------------------------------------------------


 

7.2          SAR Agreement.  Each SAR Award shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine.

7.3          Term of SAR.  The term of a SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant. 
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.

7.4          Exercise of Freestanding SARs.  Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes.

7.5.         Exercise of Tandem SARs.  Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

7.6          Payment of SAR Amount.  Upon the exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying (a) the excess of the Fair Market Value of a Share on the date of
exercise over the Grant Price by (b) the number of Shares with respect to which
the SAR is exercised.  At the discretion of the Committee, the payment upon SAR
exercise may be in cash, Shares, or any combination thereof, or in any other
manner approved by the Committee in its sole discretion.  The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.

7.7          Termination of Employment.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination.  If nothing
is provided in the Award Agreement, then all SARs that are unvested at the time
of termination of the Participant’s employment or provision of services will
terminate as of such time.

7.8          Nontransferability of SARs.  Except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee, no SAR
granted under this Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.  Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee, all
SARs granted to a Participant under this Plan shall be exercisable during his or
her lifetime only by such Participant.  With respect to those SARs, if any, that
are permitted to be transferred to another person, references in this Plan to
exercise of the SAR by the Participant or payment of any amount to the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

7.9          Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of a SAR
granted pursuant to this Plan as it may deem advisable or desirable.  These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of a SAR for a specified
period of time.


ARTICLE 8.  RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1          Grant of Restricted Stock or Restricted Stock Units.  Subject to
the terms and provisions of this Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.  Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

8.2          Restricted Stock or Restricted Stock Unit Agreement.  Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of

 

9

--------------------------------------------------------------------------------


 

Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.

8.3          Transferability.  Except as provided in this Plan or an Award
Agreement, the Shares of Restricted Stock and/or Restricted Stock Units granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement (and in the
case of Restricted Stock Units until the date of delivery or other payment), or
upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Award Agreement or
otherwise at any time by the Committee.  All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
this Plan shall be available during his or her lifetime only to such
Participant, except as otherwise provided in an Award Agreement or at any time
by the Committee.

8.4          Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to this Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.

Except with respect to a maximum of five percent (5%) of the Shares authorized
in Section 4.1(a), any Awards of Restricted Stock or Restricted Stock Units
which vest on the basis of the Participant’s continued employment with or
provision of service to the Company shall not provide for vesting which is any
more rapid than annual pro rata vesting over a three (3) year period and any
Awards of Restricted Stock or Restricted Stock Units which vest upon the
attainment of performance goals shall provide for a performance period of at
least twelve (12) months.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

8.5          Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 8.4, each certificate representing Shares of
Restricted Stock granted pursuant to this Plan may bear a legend such as the
following or as otherwise determined by the Committee in its sole discretion:

The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Aftermarket Technology Corp.  2004
Stock Incentive Plan, and in the associated Award Agreement.  A copy of this
Plan and such Award Agreement may be obtained from Aftermarket Technology Corp.

8.6          Voting Rights.  Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction.  A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.

 

10

--------------------------------------------------------------------------------


 

8.7          Termination of Employment.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Restricted
Stock and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be.  Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.  If nothing is
provided in the Award Agreement, then all Restricted Stock and Restricted Stock
Units that are unvested at the time of termination of the Participant’s
employment or provision of services will terminate as of such time.

8.8          Section 83(b) Election.  The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code.  If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.


ARTICLE 9.  PERFORMANCE UNITS/PERFORMANCE SHARES

9.1          Grant of Performance Units/Performance Shares.  Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Performance Units and/or Performance Shares to Participants in
such amounts and upon such terms as the Committee shall determine.

9.2          Value of Performance Units/Performance Shares.  Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant.  Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant.  The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.

9.3          Earning of Performance Units/Performance Shares.  Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Performance Shares shall be entitled to receive
payout on the value and number of Performance Units/Performance Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance goals have been achieved.

9.4          Form and Timing of Payment of Performance Units/Performance
Shares.  Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement.  Subject
to the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Units/Performance Shares in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period.  Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee.  The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

9.5          Termination of Employment.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Units and/or Performance Shares following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be.  Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Units or Performance Shares issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

9.6          Nontransferability.  Except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee,
Performance Units/Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.  Further, except as

 

11

--------------------------------------------------------------------------------


 

otherwise provided in a Participant’s Award Agreement or otherwise at any time
by the Committee, a Participant’s rights under this Plan shall be exercisable
during his or her lifetime only by such Participant.


ARTICLE 10.  CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS

10.1        Grant of Cash-Based Awards.  Subject to the terms and provisions of
this Plan, the Committee, at any time and from time to time, may grant
Cash-Based Awards to Participants in such amounts and upon such terms as the
Committee may determine.

10.2        Other Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine.  Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.  Any such Award will be subject to a minimum 12-month vesting
period, subject to Section 10.5 and Article 17.

10.3        Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee.  Each Other Stock-Based Award shall be expressed in terms of Shares
or units based on Shares, as determined by the Committee.  The Committee may
establish performance goals in its discretion.  If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.

10.4        Payment of Cash-Based Awards and Other Stock-Based Awards.  Payment,
if any, with respect to a Cash-Based Award or an Other Stock-Based Award shall
be made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.

10.5        Termination of Employment.  The Committee shall determine the extent
to which the Participant shall have the right to receive Cash-Based Awards
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be.  Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Awards of Cash-Based Awards
issued pursuant to this Plan, and may reflect distinctions based on the reasons
for termination.  If the Committee makes no such determination, then the
Participant shall have no right to receive Cash-Based Awards that are paid out
after the time of termination of the Participant’s employment or provision of
services.

10.6        Nontransferability.  Except as otherwise determined by the
Committee, neither Cash-Based Awards nor Other Stock-Based Awards may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.  Further, except
as otherwise provided by the Committee, a Participant’s rights under this Plan,
if exercisable, shall be exercisable during his or her lifetime only by such
Participant.  With respect to those Cash-Based Awards or Other Stock-Based
Awards, if any, that are permitted to be transferred to another person,
references in this Plan to exercise or payment of such Awards by or to the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.


ARTICLE 11.  PERFORMANCE MEASURES

11.1        Performance Measures.  Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Article 11, the performance goals upon
which the payment or vesting of an Award to a Covered Employee that is intended
to qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:

(a)                      Net earnings or net income (before or after taxes);

(b)                     Earnings per share;

 

12

--------------------------------------------------------------------------------


 

(c)                      Net sales growth;

(d)                     Net operating profit;

(e)                      Return measures (including, but not limited to, return
on assets, capital, equity, or sales);

(f)                        Cash flow (including, but not limited to, operating
cash flow, free cash flow, and cash flow return on capital);

(g)                     Earnings before or after taxes, interest, depreciation,
and/or amortization;

(h)                     Gross or operating margins;

(i)                         Productivity ratios;

(j)                         Share price (including, but not limited to, growth
measures and total shareholder return);

(k)                      Expense targets;

(l)                         Margins;

(m)                   Operating efficiency;

(n)                     Customer satisfaction;

(o)                     Working capital targets; and

(p)                     EVA®.

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices.  The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 11.

11.2        Award Agreement.  Each Award Agreement for an Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation shall
contain provisions regarding (a) the target and maximum amount payable to the
Covered Employee as an Award, (b) the Performance Measure and level of
achievement versus these criteria that shall determine the amount of such Award,
(c) the term of the performance period as to which performance shall be measured
for determining the amount of the Award, (d) the timing of any payment earned by
virtue of performance, (e) restrictions on the alienation or transfer of the
Award prior to actual payment, (f) forfeiture provisions and (g) such further
terms and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Committee.

11.3        Payment.  The Committee shall certify the extent to which any
Performance Measure has been satisfied, and the amount payable as a result
thereof, prior to payment of any Award to a Covered Employee that is intended to
qualify as Performance-Based Compensation.  The Committee shall determine the
timing of payment of any Award and may provide for or, subject to such terms and
conditions as the Committee may specify, may permit a Participant to elect for
the payment of any such Award to be deferred to a specified date or event.  An
Award may be payable in Shares or in cash.  Any such Award that is paid in cash
shall not affect the number of Shares otherwise available for issuance under
this Plan.

11.4        Evaluation of Performance.  The Committee may provide in any such
Award that is intended to qualify as Performance-Based Compensation that any
evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No.  30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses.  To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

11.5        Adjustment of Performance-Based Compensation.  Awards that are
designed to qualify as Performance-Based Compensation, and that are held by
Covered Employees, may not be adjusted upward.  The Committee shall

 

13

--------------------------------------------------------------------------------


 

retain the discretion to adjust such Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.

11.6        Committee Discretion.  In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval.  In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and may base vesting on Performance Measures
other than those set forth in Section 11.1.


ARTICLE 12.  NONEMPLOYEE DIRECTOR AWARDS

All Awards to Nonemployee Directors shall be determined by the Board; provided,
however, that (a) the Option Price or the Grant Price must be equal to one
hundred percent (100%) of the FMV of the Shares on the date of grant, (b) the
vesting period for any Award may not be less than eleven (11) months, subject to
Article 17, and (c) if at any time a Nonemployee Director ceases to be a
director of the Company, then (i) his Options, SARs and Restricted Stock that
are unvested at such time shall expire at such time and (ii) his Options that
are vested at such time shall expire on the first anniversary of such time.


ARTICLE 13.  DIVIDEND EQUIVALENTS

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee.  Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.


ARTICLE 14.  BENEFICIARY DESIGNATION

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.


ARTICLE 15.  DEFERRALS

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or performance goals with respect
to Performance Shares, Performance Units, Cash-Based Awards, and Covered
Employee Annual Incentive Award, Other Stock-Based Awards, or Cash-Based
Awards.  If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals.


ARTICLE 16.  RIGHTS OF PARTICIPANTS

16.1        Employment.  Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any Participant’s employment or service on
the Board at any time or for any reason not prohibited by law, nor confer upon
any Participant any right to continue his or her employment or service as a
Director for any specified period of time.

 

14

--------------------------------------------------------------------------------


 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

16.2        Participation.  No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

16.3        Rights as a Shareholder.  Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.


ARTICLE 17.  CHANGE OF CONTROL

Upon the occurrence of a Change of Control, unless otherwise specifically
prohibited under applicable laws or by the rules and regulations of any
governing governmental agencies or national securities exchanges, or unless the
Committee shall determine otherwise in the Award Agreement, (a) any vesting
provision or other restriction on any outstanding Awards shall lapse and such
Awards shall be fully exercisable or payable, as the case may be, and (b) the
target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, and Performance Shares, shall be deemed to have been fully
earned based on targeted performance being attained as of the effective date of
the Change of Control.


ARTICLE 18.  AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION

18.1        Amendment, Modification, Suspension, and Termination.  The Board may
amend, alter, suspend or discontinue this Plan at any time and the Committee
may, to the extent permitted by this Plan, amend any Award Agreement but, except
as provided pursuant to Section 18.2, no such amendment shall, without the
approval of the shareholders of the Company:

(a)       increase the maximum number of Shares for which Awards may be granted
under this Plan;

(b)       reduce (i) the Option Price at which Options may be granted below the
price provided for in Section 6.3 or Article 12 or (ii) the Grant Price at which
SARs may be granted below the price provided for in Section 7.1 or Article 12;

(c)       reduce the Option Price of outstanding Options or the Grant Price of
outstanding SARs;

(d)       extend the term of this Plan;

(e)       change the class of persons eligible to be Participants;

(f)        increase the individual maximum limits in Sections 4.1(c) or 4.3;
and/or.

(g)       make any other amendment where shareholder approval is required by
applicable law or regulation or the rules of the exchange or quotation system on
which the Shares are then traded or listed.

18.2        Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4) affecting the Company or the financial statements of the Company or
of changes in applicable laws, regulations, or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan.  The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.

 

15

--------------------------------------------------------------------------------


 

18.3        Awards Previously Granted.  The Committee may to the extent
permitted by this Plan amend any outstanding Award Agreement but no amendment or
alteration shall be made that would impair the rights of a Participant, without
such Participant’s consent, under any Award theretofore granted, provided that
no such consent shall be required if the Committee determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either (a) is required or advisable in order for the Company, this
Plan or the Award to satisfy any law or regulation or to meet the requirements
of any accounting standard, or (b) is not reasonably likely to significantly
diminish the benefits provided under such Award, or that any such diminishment
has been adequately compensated.


ARTICLE 19.  WITHHOLDING

19.1        Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

19.2        Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction.  All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.


ARTICLE 20.  SUCCESSORS

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 21.  GENERAL PROVISIONS

21.1        Forfeiture Events.

(a)       The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award.  Such events may include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.

(b)       If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the persons subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve-month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever just occurred) of
the financial document embodying such financial reporting requirement.

 

16

--------------------------------------------------------------------------------


 

21.2        Legend.  The certificates for Shares may include any legend which
the Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

21.3        Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

21.4        Severability.  In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

21.5        Requirements of Law.  The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

21.6        Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

(a)       Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b)       Completion of any registration or other qualification of the Shares
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

21.7        Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

21.8        Investment Representations.  The Committee may require any person
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the person is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares.

21.9        Employees Based Outside of the United States.  Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors, or Third Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:

(a)       Determine which Affiliates and Subsidiaries shall be covered by this
Plan;

(b)       Determine which Employees and/or Directors or Third Party Service
Providers outside the United States are eligible to participate in this Plan;

(c)       Modify the terms and conditions of any Award granted to Employees
and/or Directors or Third Party Service Providers outside the United States to
comply with applicable foreign laws;

(d)       Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable.  Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices; and

(e)       Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

17

--------------------------------------------------------------------------------


 

21.10      Uncertificated Shares.  To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

21.11      Unfunded Plan.  Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or Affiliates may make to aid it in meeting its obligations under this
Plan.  Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person.  To the extent that any person
acquires a right to receive payments from the Company, and/or its Subsidiaries,
and/or Affiliates under this Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company, a Subsidiary, or an Affiliate,
as the case may be.  All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.  This Plan is not subject to ERISA.

21.12      No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award.  The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

21.13      Retirement and Welfare Plans.  Neither Awards made under this Plan
nor Shares or cash paid pursuant to such Awards, except pursuant to Covered
Employee Annual Incentive Awards, will be included as “compensation” for
purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit.

21.14      Nonexclusivity of this Plan.  The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

21.15      No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.

21.16      Governing Law.  This Plan and each Award Agreement shall be governed
by the laws of the State of Delaware, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction.  Unless otherwise
provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Delaware, to resolve any and all issues that may arise out of or
relate to this Plan or any related Award Agreement.

 

18

--------------------------------------------------------------------------------